                                                                                      Case 2:19-cv-02119-RFB-NJK Document 40 Filed 06/11/20 Page 1 of 5



                                                                                 1 Joel D. Odou
                                                                                   Nevada Bar No. 7468
                                                                                 2 Analise N. M. Tilton
                                                                                   Nevada Bar No. 13185
                                                                                 3
                                                                                   Abraham F. Ivie
                                                                                 4 Nevada Bar No. 15250
                                                                                   Wood, Smith, Henning & Berman LLP
                                                                                 5 2881 Business Park Court, Suite 200
                                                                                   Las Vegas, Nevada 89128-9020
                                                                                 6 Telephone: 702 251 4100
                                                                                   Facsimile: 702 251 5405
                                                                                 7
                                                                                   jodou@wshblaw.com
                                                                                 8 atilton@wshblaw.com
                                                                                   aivie@wshblaw.com
                                                                                 9
                                                                                   Attorneys for Knight Transportation, Inc., Knight
                                                                                10 Refrigerated, LLC, and Kevin Cornish

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                                     UNITED STATES DISTRICT COURT
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                                 DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                Attorneys at Law




                                                                                14
                                                                                                                                           Case No. 2:19-cv-02119-RFB-NJK
                                                                                15 CLYDE MONTERO, an individual, AMY
                                                                                   MONTERO, an individual, J.V., an individual,
                                                                                16 I.V., an individual, and N.V., an individual,                  STIPULATION AND ORDER
                                                                                                                                                   REGARDING LIABILITY
                                                                                17                     Plaintiffs,

                                                                                18            v.

                                                                                19 KNIGHT TRANSPORTATION, INC., an
                                                                                   Arizona corporation, KNIGHT
                                                                                20 REFRIGERATED, LLC, an Arizona limited
                                                                                   liability company, KNIGHT-SWIFT
                                                                                21 TRANSPORTATION HOLDINGS, INC., an
                                                                                   Arizona corporation, KEVIN CORNISH, an
                                                                                22 individual, DOES I through XX, and ROE
                                                                                   CORPORATIONS 1 through 100,
                                                                                23
                                                                                                  Defendants.
                                                                                24

                                                                                25

                                                                                26 / / /
                                                                                27 / / /

                                                                                28 / / /

                                                                                     LEGAL:10092-0046/14394028.1                                         Case No. 2:19-cv-02119-RFB-NJK
                                                                                                                    STIPULATION AND ORDER REGARDING LIABILITY
                                                                                      Case 2:19-cv-02119-RFB-NJK Document 40 Filed 06/11/20 Page 2 of 5



                                                                                 1                          STIPULATION AND ORDER REGARDING LIABILITY
                                                                                 2            Plaintiffs CLYDE MONTERO, AMY MONTERO, J.V., IV., AND N.V, by and through their

                                                                                 3 counsel of record, RAMZY P. LADAH, ESQ. and CARL R. HOUSTON, ESQ., of the LADAH LAW

                                                                                 4 FIRM, and Defendants KNIGHT TRANSPORTATION, INC., KNIGHT REFRIGERATED, LLC and

                                                                                 5 KEVIN CORNISH, by and through their counsel of record, JOEL D. ODOU, ESQ., ANALISE N. M.

                                                                                 6 TILTON, ESQ., and ABRAHAM F. IVIE, ESQ., of the firm of WOOD, SMITH, HENNING &

                                                                                 7 BERMAN LLP, hereby submit this Stipulation and Order regarding liability.

                                                                                 8       1. Defendants are Admitting Negligence: For purposes of the instant action only, Defendants
                                                                                 9            KNIGHT TRANSPORTATION, INC., KNIGHT REFRIGERATED, LLC and KEVIN

                                                                                10            CORNISH (collectively “Defendants”) agree to admit negligence, including both duty and

                                                                                11            breach, at the time of the October 21, 2017 incident that gives rise to the instant action subject
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12            to the full reservation of rights herein, and thus, in detail, stipulates to the following:
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                     a. Duty and Breach: That Defendants, KNIGHT TRANSPORTATION, INC.,
                                                Attorneys at Law




                                                                                14                          KNIGHT REFRIGERATED, LLC, admit that their agent/driver, Defendant
                                                                                15                          KEVIN CORNISH, were negligent (Defendants are fully admitting both duty and
                                                                                16                          breach);
                                                                                17                     b. Agency and Imputed Liability: That Defendants admit that such negligence
                                                                                18                          occurred during the course and scope of the KNIGHT TRANSPORTATION,
                                                                                19                          INC., KNIGHT REFRIGERATED, LLC’s agent/driver Defendant KEVIN
                                                                                20                          CORNISH's employment with KNIGHT TRANSPORTATION, INC., KNIGHT
                                                                                21                          REFRIGERATED, LLC and, therefore, through the legal doctrine of Respondeat
                                                                                22                          Superior, or imputed liability, Defendants admit that all such negligence is imputed
                                                                                23                          to     Defendants    KNIGHT        TRANSPORTATION,              INC.,     KNIGHT
                                                                                24                          REFRIGERATED, LLC;
                                                                                25                     c. Defendants’ Negligence is the Cause of the Subject Motor Vehicle Collision:
                                                                                26                          That Defendants admit that such admitted and stipulated negligence of Defendants
                                                                                27                          was the cause of the subject motor vehicle collision;
                                                                                28

                                                                                     LEGAL:10092-0046/14394028.1                                        Case No. 2:19-cv-02119-RFB-NJK
                                                                                                                                      -2-
                                                                                                                   STIPULATION AND ORDER REGARDING LIABILITY
                                                                                      Case 2:19-cv-02119-RFB-NJK Document 40 Filed 06/11/20 Page 3 of 5



                                                                                 1                     d. Waiving Comparative Negligence: That Defendants admit that they waive any

                                                                                 2                          Comparative Negligence Claims, and thus Defendants are fully and completely
                                                                                 3                          admitting 100% liability for the subject crash (specifically reserving the right to
                                                                                 4                          contest medical causation, medical treatment, injuries and any and all damages
                                                                                 5                          being alleged, as discussed more thoroughly below);
                                                                                 6            2. Right to Contest Medical Causation and All Damages: Defendants, reserve their right
                                                                                 7                to contest the casual connection between the subject collision and the nature and extent of
                                                                                 8                Plaintiffs' claimed damages as a result, including medical causation, medical treatment,
                                                                                 9                injuries and any and all forms of damages being alleged by the Plaintiffs;
                                                                                10            3. Damages Alleged are the Only Remaining Issues: The issues remaining to be
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                  determined at trial include the casual connection between the subject crash and the nature
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                and extent of Plaintiffs’ claimed injuries and damages, both economic and non-economic,
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                being alleged as a result of the October 21, 2017 incident that gives rise to the instant
                                                Attorneys at Law




                                                                                14                action;
                                                                                15
                                                                                              4. No Discovery Regarding Liability: In light of this stipulation, the parties agree there will
                                                                                16
                                                                                                  be no discovery relating to issues of negligence including, but not necessarily limited to,
                                                                                17
                                                                                                  KNIGHT TRANSPORTATION, INC. and KNIGHT REFRIGERATED, LLC's policies,
                                                                                18
                                                                                                  procedures, investigations, drivers, hiring, training, purchase, lease, maintenance and
                                                                                19
                                                                                                  repairs of its vehicles;
                                                                                20
                                                                                     ///
                                                                                21
                                                                                     ///
                                                                                22
                                                                                     ///
                                                                                23
                                                                                     ///
                                                                                24
                                                                                     ///
                                                                                25
                                                                                     ///
                                                                                26
                                                                                     ///
                                                                                27
                                                                                     ///
                                                                                28

                                                                                     LEGAL:10092-0046/14394028.1                                        Case No. 2:19-cv-02119-RFB-NJK
                                                                                                                                      -3-
                                                                                                                   STIPULATION AND ORDER REGARDING LIABILITY
                                                                                      Case 2:19-cv-02119-RFB-NJK Document 40 Filed 06/11/20 Page 4 of 5



                                                                                 1            5. Forego Depositions: In light of this stipulation, Plaintiffs hereby agree to forego taking
                                                                                 2                the depositions of KNIGHT TRANSPORTATION, INC., KNIGHT REFRIGERATED,
                                                                                 3                LLC, and KNIGHT-SWIFT TRANSPORTATION HOLDINGS, INC.'s parties,
                                                                                 4                representatives and/or persons most knowledgeable, since Negligence is no longer an issue
                                                                                 5                in the instant case.
                                                                                 6    IT IS SO STIPULATED.
                                                                                 7    DATED this 9th day of June, 2020.                       DATED this 9th day of June, 2020.
                                                                                 8    WOOD, SMITH, HENNING & BERMAN LLP                       LADAH LAW FIRM
                                                                                 9
                                                                                     By:          /s/ Analise N.M. Tilton                     By:   /s/ Carl R. Houston
                                                                                10
                                                                                           JOEL D. ODOU                                             RAMZY P. LADAH
                                                                                11                                                                  Nevada Bar No. 11405
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                           Nevada Bar No. 7468
                                                                                                                                                    CARL R. HOUSTON
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12         ANALISE N. M. TILTON
                                                                                                                                                    Nevada Bar No. 11161
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                           Nevada Bar No. 13185
                                                                                           ABRAHAM F. IVIE                                          517 S. Third Street
                                                                                13                                                                  Las Vegas, Nevada 89101
                                                Attorneys at Law




                                                                                           Nevada Bar No. 15250
                                                                                14         2881 Business Park Court, Suite 200                      Attorneys for Plaintiffs, Clyde Montero,
                                                                                           Las Vegas, Nevada 89128                                  Amy Montero, J.V., I.V., and N.V.
                                                                                15
                                                                                           Attorneys for Defendants,
                                                                                16         Knight Transportation, Inc., Knight
                                                                                           Refrigerated, LLC and Kevin Cornish
                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                     LEGAL:10092-0046/14394028.1                                        Case No. 2:19-cv-02119-RFB-NJK
                                                                                                                                      -4-
                                                                                                                   STIPULATION AND ORDER REGARDING LIABILITY
                                                                                      Case 2:19-cv-02119-RFB-NJK Document 40 Filed 06/11/20 Page 5 of 5



                                                                                 1                                          Case Name: Montero, et al. v. Knight Transportation, Inc. et al.
                                                                                                                                                       Case No. 2:19-cv-02119-RFB-NJK
                                                                                 2

                                                                                 3                                                    ORDER

                                                                                 4            IT IS SO ORDERED.

                                                                                 5

                                                                                 6                       11thday of _______.
                                                                                              DATED this ___         June    2020
                                                                                                                                       ________________________________
                                                                                 7                                                     RICHARD F. BOULWARE, II
                                                                                 8                                                     UNITED
                                                                                                                                    UNITED     STATES
                                                                                                                                           STATES      DISTRICT
                                                                                                                                                  DISTRICT JUDGE JUDGE

                                                                                 9                                                       DATED this

                                                                                10

                                                                                11 Respectfully Submitted by:
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 WOOD, SMITH, HENNING & BERMAN LLP
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                /s/ Analise N.M. Tilton
                                                Attorneys at Law




                                                                                     By:
                                                                                14         JOEL D. ODOU
                                                                                           ANALISE N. M. TILTON
                                                                                15
                                                                                           ABRAHAM F. IVIE
                                                                                16         Attorneys for Defendants, Knight Transportation,
                                                                                           Inc., Knight Refrigerated, LLC, and Kevin
                                                                                17         Cornish
                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                     LEGAL:10092-0046/14394028.1                                        Case No. 2:19-cv-02119-RFB-NJK
                                                                                                                                      -5-
                                                                                                                   STIPULATION AND ORDER REGARDING LIABILITY
